Exhibit STOCK PURCHASE AGREEMENT by and among BARCLAYS BANK PLC, BARCLAYS PLC (solely for the purposes of Section 6.16, Section 6.18 and Section and BLACKROCK, INC. Dated as of June 16, 2009 Table of Contents Page ARTICLE I DEFINITIONS AND TERMS Section 1.1 Certain Definitions 2 Section 1.2 Other Terms 27 Section 1.3 Other Definitional Provisions 28 ARTICLE II PURCHASE AND SALEOF THE TRANSFERRED EQUITY INTERESTS Section 2.1 Purchase and Sale 28 Section 2.2 Purchase Price 29 Section 2.3 Post-Closing Purchase Price Adjustment 30 Section 2.4 Closing 34 Section 2.5 Deliveries by Buyer 34 Section 2.6 Deliveries by Seller 34 Section 2.7 Deliveries by Seller at Next Day Transfer 35 Section 2.8 Certain Adjustments 35 Section 2.9 Section116 of the Canadian Tax Act 36 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO SELLER Section 3.1 Organization and Qualification 37 Section 3.2 Ownership 37 Section 3.3 Corporate Authority 37 Section 3.4 Binding Effect 38 Section 3.5 Consents and Approvals 38 Section 3.6 Non-Contravention 38 Section 3.7 Investment Purpose 39 Section 3.8 Finders’Fees 39 Section 3.9 Litigation 39 Section 3.10 No Other Representations or Warranties 39 i ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE TRANSFERRED ENTITIES AND THE BGI BUSINESS Section 4.1 Organization and Qualification 40 Section 4.2 Capitalization 40 Section 4.3 Consents and Approvals 41 Section 4.4 Non-Contravention 42 Section 4.5 Financial Information 42 Section 4.6 Litigation and Claims 43 Section 4.7 Taxes 44 Section 4.8 Employee Benefits 47 Section 4.9 Permits 50 Section 4.10 Environmental Matters 50 Section 4.11 Intellectual Property 51 Section 4.12 Labor 52 Section 4.13 Contracts 52 Section 4.14 Absence of Changes 55 Section 4.15 Compliance 55 Section 4.16 Assets Under Management; Investment Advisory Activities 58 Section 4.17 Funds 59 Section 4.18 Advisory Clients 63 Section 4.19 ERISA Compliance 63 Section 4.20 Absence of Undisclosed Liabilities 63 Section 4.21 Real Property 64 Section 4.22 No Other Business 64 Section 4.23 Compliance With Laws 65 Section 4.24 Insurance 65 Section 4.25 Board and Stockholder Approval 66 Section 4.26 Finders’ Fees 66 Section 4.27 Affiliate Arrangements 66 Section 4.28 No Other Representations or Warranties 66 ARTICLE V REPRESENTATIONS AND WARRANTIES RELATING TO BUYER Section 5.1 Organization and Qualification 67 Section 5.2 Capitalization 67 Section 5.3 Corporate Authorization 68 Section 5.4 Consents and Approvals 68 Section 5.5 Non-Contravention 69 Section 5.6 Binding Effect 69 Section 5.7 Equity Consideration 70 Section 5.8 SEC Matters 70 Section 5.9 Absence of Undisclosed Liabilities 70 ii Section 5.10 Absence of Certain Changes 71 Section 5.11 Financial Capability 71 Section 5.12 Investment Purpose 71 Section 5.13 Investment Advisory Activities 71 Section 5.14 Information in Proxy 72 Section 5.15 Section15(f) of the Investment Company Act 72 Section 5.16 Filings 72 Section 5.17 Finders’ Fees 72 Section 5.18 Litigation 73 Section 5.19 Arrangements with PNC and Merrill Lynch 73 Section 5.20 No Other Representations or Warranties 73 ARTICLE VI COVENANTS Section 6.1 Access and Information 74 Section 6.2 Conduct of Business of the Transferred Entities 77 Section 6.3 Conduct of Business of Buyer 81 Section 6.4 Reasonable Best Efforts 82 Section 6.5 Tax Matters 84 Section 6.6 Client Approvals 97 Section 6.7 Proxy Statements; Shareholder Meetings 98 Section 6.8 Section15(f) 98 Section 6.9 Other Registered Funds 99 Section 6.10 Non-Registered Funds and Advisory Clients 99 Section 6.11 Certain Post-Closing Filings 100 Section 6.12 Continuity of Employment; Post-Closing Obligations of the Transferred Entities to Certain Employees 101 Section 6.13 Ancillary Agreements 102 Section 6.14 Insurance 103 Section 6.15 Non-Solicitation 103 Section 6.16 Parent Shareholder Approval 104 Section 6.17 Information Statement 106 Section 6.18 Confidentiality 107 Section 6.19 Base Revenue Schedule. 108 Section 6.20 Release 108 Section 6.21 Intercompany Items 108 Section 6.22 Information for Fund Boards 108 Section 6.23 Interest in Intellectual Property 108 Section 6.24 Non-Compete 111 Section 6.25 Cooperation 113 Section 6.26 Pre-Closing Transactions 114 Section 6.27 Notification of Certain Matters 116 Section 6.28 Financial Statements 117 Section 6.29 Corporate Actions 118 Section 6.30 Securities Lending Guarantees 118 iii Section 6.31 Closing Cash 119 Section 6.32 German Company Certificate 119 Section 6.33 Anti-Takeover 119 Section 6.34 Further Assurances 120 ARTICLE VII CONDITIONS TOTHE CLOSING Section 7.1 Conditions to the Obligations of Buyer and Seller with respect to the Closing 120 Section 7.2 Conditions to the Obligation of Buyer with respect to the Closing 121 Section 7.3 Conditions to the Obligation of Seller with respect to the Closing 122 ARTICLE VIII SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES Section 8.1 Survival 123 Section 8.2 Indemnification by Seller 124 Section 8.3 Indemnification by Buyer 127 Section 8.4 Notice; Third Party Claim Indemnification Procedures; etc 128 Section 8.5 Damages 131 Section 8.6 Adjustments to Losses 131 Section 8.7 Payments 132 Section 8.8 Characterization of Indemnification Payments 132 Section 8.9 Mitigation 132 Section 8.10 Limitations 132 Section 8.11 Remedies 133 Section 8.12 Effect of Investigation 133 Section 8.13 Arbitration 133 ARTICLE IX TERMINATION Section 9.1 Termination 134 Section 9.2 Effect of Termination 135 Section 9.3 Termination Fee 135 ARTICLE X MISCELLANEOUS Section 10.1 Notices 136 Section 10.2 Amendment; Waiver 138 Section 10.3 No Assignment or Benefit to Third Parties 138 Section 10.4 Entire Agreement 138 iv Section 10.5 Fulfillment of Obligations 139 Section 10.6 Public Disclosure 139 Section 10.7 Expenses 139 Section 10.8 Schedules 139 Section 10.9 Governing Law; Injunctive Relief;Waiver of Trial by Jury 139 Section 10.10 Counterparts 140 Section 10.11 Headings 140 Section 10.12 Severability 141 Section 10.13 Joint Negotiation 141 Section 10.14 Parent 141 EXHIBITS AND ANNEXES EXHIBITS Exhibit A - Stockholder Agreement Exhibit B - Registration Rights Agreement Exhibit C - Cash Fund Support Agreements Exhibit D - Release Exhibit E - Financing Exhibit F - Buyer Required Approvals Exhibit G - Seller Required Approvals Exhibit H - Certificate of Designations ANNEXES Annex 1.1(a) - Knowledge Persons of Seller Annex 1.1(b) - Knowledge Persons of Buyer Annex 6.5 - Conduct of Certain VAT Matters Annex 6.5(p) - Plans Annex 6.12 - Post-Closing Payments and Awards Annex 9.1(c) - Certain Jurisdictions v This STOCK PURCHASE AGREEMENT, dated as of June16, 2009 (this “Agreement”), by and among BARCLAYS PLC, a public limited company organized under the Laws of England and Wales (“Parent”) (solely for the purposes of Section 6.16, Section 6.18 and Section 6.24), BARCLAYS BANK PLC, a public limited company organized under the Laws of England and Wales and a Subsidiary of Parent (“Seller”), and BLACKROCK, INC., a corporation organized under the Laws of Delaware (“Buyer”). W I T N E S S E T H: WHEREAS, Seller directly or indirectly owns all of the Transferred Equity Interests; WHEREAS, upon the terms and subject to the conditions set forth in this Agreement, Seller desires to cause the Transferred Equity Interests to be sold to Buyer and Buyer desires to purchase the Transferred Equity Interests from Seller, in accordance with Section 6.26 of the Seller’s Disclosure Schedules; WHEREAS, as of the date hereof, the Majority Stockholders hold shares of Buyer Common Stock that in the aggregate represent not less than a majority of the total voting power of the capital stock of Buyer; WHEREAS, as a condition and an inducement to the willingness of Seller to enter into this Agreement, the Majority Stockholders have, in their capacity as stockholders of Buyer, concurrently with the execution of this Agreement, delivered, in their capacity as the holders of shares of Buyer Common Stock that in the aggregate represent not less than a majority of the total voting power of the capital stock of Buyer, Written Consents containing their consent to the Share Issuance, pursuant to and in accordance with the applicable provisions of the Delaware General Corporation Law, the rules and regulations of the NYSE and the Organizational Documents of Buyer; WHEREAS, Seller (solely for the purpose of Section9.16 of the MSA), UK Holdings and Blue Sparkle, L.P. entered into the MSA, dated as of April9, 2009; WHEREAS, the MSA provided that Seller and its Affiliates were permitted to conduct certain solicitation activities during the time period and on the terms and conditions set forth therein, and Seller and Buyer entered into discussions in respect of the terms and conditions of this Agreement and the transactions contemplated hereunder; WHEREAS, prior to or concurrently with the execution and delivery of this Agreement, the MSA was terminated in accordance with the terms thereof; and WHEREAS, Seller and Buyer desire to make certain representations, warranties, covenants and agreements in connection with this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and undertakings contained in this Agreement, and for 1 other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties to this Agreement, intending to be legally bound, agree as follows: ARTICLE I DEFINITIONS AND TERMS Section 1.1Certain Definitions.As used in this Agreement, the following terms have the meanings set forth below: “2008 Unaudited Financial Statements” has the meaning set forth in Section 4.5(a). “2009 Year End Financial Statements” has the meaning set forth in Section 6.28(c). “481 Adjustment” shall have the meaning set forth in Section 6.5(k)(i). “AAA” has the meaning set forth in Section 8.13(a). “Acquisition Proposal” means any inquiry, proposal or offer with respect to (i) a merger, joint venture, partnership, consolidation, dissolution, liquidation, tender offer, recapitalization, reorganization, share exchange, business combination or similar transaction in relation directly or indirectly to all or any portion of the BGI Business or the Transferred Entities, or (ii) any other direct or indirect acquisition of assets or interests in the BGI Business or any of the Transferred Entities; but shall not include any transaction involving an acquisition of Parent or its securities, except to the extent that any such transaction impedes or materially delays the consummation of the transactions contemplated herein. “Actual Cash” means the difference between (i) the consolidated cash and liquid investments of the Transferred Entities as of the Closing and (ii) the consolidated Indebtedness of the Transferred Entities as of the Closing. “Adjusted Assets Under Management” as of any date means the sum, for all Client accounts in question as of such date, of the amount, expressed in U.S. dollars, of assets under management by each of the Transferred Entities for each such account as of such date valued (a)for purposes of calculating the Base Revenue Run-Rate as of the Base Date, in the same manner as provided for the calculation of base investment management fees payable to such Person in respect of such account by the terms of the Investment Advisory Arrangements applicable to such account, and for purposes of calculating the Base ETF Revenue Run-Rate as of the Base Date, by reference to the unitary fee rate, the total expense ratio or the contractual fee rate, as applicable, payable to such Person in respect of such account by the terms of the Investment Advisory Arrangements applicable to such account, and (b)for purposes of calculating the Closing Adjustment Revenue Run-Rate and Closing Adjustment ETF Revenue Run-Rate as of the Closing Measurement Date, at the amount calculated pursuant to subsection (a) above, (i)increased by a positive amount equal to additions, contributions and reinvestments (other than reinvestments of distributions to the extent that they would result in double-counting 2 of assets) actually funded to such account after the Base Date and on or prior to the Closing Measurement Date, (ii)increased with respect to any new accounts opened after the Base Date and on or prior to the Closing Measurement Date and any additions to existing accounts prior to the Closing Measurement Date, by the amount of additions, contributions (net of terminations, withdrawals, redemptions and repurchases) and reinvestments (other than reinvestments of distributions to the extent that they would result in double-counting of assets) actually funded to such account after the Base Date and on or prior to the Closing Measurement Date, (iii)increased by new accounts and additions to existing accounts that have not actually funded on or prior to the Closing Measurement Date, but have provided a written indication that they plan to fund within 60days after the Closing Measurement Date, (iv)decreased by terminations, withdrawals, redemptions and repurchases actually funded out of such account after the Base Date and prior to the Closing Measurement Date, and (v)decreased by the portion of any account as to which an effective notice of termination has been received (unless such notice has been revoked prior to the Closing Measurement Date) and by the entire amount of any Contingent Account; provided, however, in each case that: (a)except as set forth in clause (b)(iii) above, additions and contributions shall be taken into account only when actually funded, and except as set forth in clause (v) above, withdrawals, redemptions and repurchases shall be taken into account when they are actually funded out of such account or, if earlier, the date on which the Person in question receives notice communicating an intention to withdraw any assets from an existing account (unless such notice has been revoked prior to the applicable date); (b)any assets under management for any account for which the Person in question acts as investment adviser and sub-adviser shall be counted only once; (c)any assets under management for any set of accounts one of which invests in the other shall be counted only once if the Person in question or an Affiliate thereof acts as investment adviser to both, except to the extent that an investment management fee is payable to one or more Transferred Entities in respect of two or more accounts; and (d)for purposes of calculating the Base Revenue Run-Rate as of the Base Date, assets under management under Investment Advisory Arrangements expected to be transferred to New Transferred Entities pursuant to Section 6.26(a) shall be included to the extent not already included as assets under management of any other Transferred Entity, as of such date. For purposes of this Agreement, investment management fees include all fees in respect of discretionary, non-discretionary and subadvised Investment Advisory
